Citation Nr: 1242680	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1984 to May 1984 and from November 1985 to December 1988.  In addition, he had subsequent service with the Pennsylvania Air National Guard, to include a verified period of active duty for training (ACDUTRA) from March 2 to April 9, 2004, the period of service to which he claims his hypertension and thyroid disorder are related.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2009, a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is associated with the claims file.  In November 2009 and September 2011, the case was remanded for further development.  Following the July 2012 supplemental statement of the case (SSOC), the Veteran submitted additional medical treatise evidence with a waiver of RO initial consideration.


FINDINGS OF FACT

1.  A thyroid disorder was not manifested during the Veteran's two periods of active duty ending in May 1984 and December 1988; pre-existing thyroid disability is not shown to have increased in severity during his period of ACDUTRA in March and April 2004; and such disability is not shown to be related to a qualifying period of service.

2.  Hypertension was not manifested during the Veteran's two periods of active duty ending in May 1984 and December 1988 or in the first year following his discharge from active duty in December 1988; pre-existing hypertension is not shown to have increased in severity during his period of ACDUTRA in March and April 2004; and the hypertension is not shown to be related to a qualifying period of service.




CONCLUSIONS OF LAW

1.  Service connection for a thyroid disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2012).

2.  Service connection for hypertension is not warranted. 38 U.S.C.A. §§ 1110 , 1112, 1113, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  Specifically, letters in June 2004 and September 2004 explained the evidence necessary to substantiate the claims, the evidence VA is responsible for providing, and the evidence he is responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and postservice VA and some private treatment records are associated with his claims file.  The November 2009 Board remand in this matter noted that VA had notice of the existence of additional likely pertinent VA and private records, specifically from the Biloxi VA Medical Center (VAMC) and Butler Memorial Hospital.  The RO was instructed to undertake appropriate development to obtain copies of any medical records pertaining to the Veteran's claims which are not already of record.  In January 2010, the RO sent the Veteran a letter at his most recent address of record asking him to submit VA Form 21-4142, Authorization and Consent to Release Information to VA, for each healthcare provider.  He did not respond, and the Board's subsequent remand for further development was based on the assumption that Butler Memorial Hospital records are unavailable.  Regardless, VA cannot pursue such records (from Butler Memorial Hospital) without the Veteran's authorization.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Records from Biloxi VAMC (as well as from Butler VAMC) have been secured.

The RO arranged for VA examinations in March 2010 and September 2011 (with addendum in July 2012), and a VA endocrinology medical advisory opinion as to the thyroid claim was obtained in October 2011.  The information provided by the examination reports and advisory opinion includes sufficient information to properly adjudicate the claims under governing legal criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

It has not been argued by the Veteran or his representative that examination of the Veteran and review of his claims file by a FNP (family nurse practitioner) renders the September 2011 VA examination and July 2012 addendum inherently inadequate; the Board notes that the examination report and addendum reflect a thorough review of the Veteran's claims file, the findings reported are detailed, and the examination and opinions are (collectively) responsive to the questions posed in the Board's September 2011 remand.  As the September 2011 VA examination (with July 2012 addendum) is by a healthcare professional (who is trained in determining the diagnosis and etiology of the disabilities at issue, and qualified to provide the opinions sought), as the medical questions posed were not so complex as to be beyond the competence of a FNP, and as the FNP thoroughly explained the rationale for the opinions given, the Board finds that there has been substantial compliance with the opinion request, and that return of the matter for strict compliance with the request is not required.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159(a)(1)).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Factual Background 

Initially, the Board notes all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The record does not show (nor is it alleged) that a thyroid disorder or hypertension was manifested during the Veteran's two periods of active duty ending in May 1984 and in December 1988 or that hypertension was manifested to a compensable degree within the first year following his discharge in December 1988.  The Veteran contends that he was examined, found eligible, and cleared for active duty prior to leaving for tech school in March 2004.  He alleges that, although he underwent a thyroid biopsy prior to leaving for active duty, a thyroid disorder was not diagnosed before he entered on ACDUTRA.  He claims that his hypertension was first diagnosed during his period of ACDUTRA starting in March 2004.  He claims that service connection for a thyroid disorder and hypertension is warranted because such disabilities were initially diagnosed during his ACDUTRA from March 2 to April 9, 2004.  Alternatively, he argues that his thyroid disorder and hypertension were aggravated by this period of ACDUTRA. 

A December 2003 VA thyroid ultrasound showed heterogeneous thyroid gland with multiple nodules, bilaterally.  It was noted that sonography was nonspecific in characterizing these and correlation with a nuclear thyroid scan was recommended to determine whether any of these were cold nodules.  

Private treatment records include a February 2004 report of ultrasound guidance for left thyroid lobe biopsy which notes that the Veteran had a "known nonfunctioning nodule within the lower pole of the left thyroid lobe as per a recent nuclear medicine study of 1/14/04."  

VA treatment records include a February 2004 treatment report which shows that the Veteran was admitted to acute care with complaints of back pain, HBP (high blood pressure) and hypothyroidism.  These records also show that the Veteran's Problem List included "[o]ther and unspecified chronic thyroiditis" from December 2003 and "[b]enign essential hypertension" from January 2004.  An April 2004 report of VA examination for domiciliary admission notes that the Veteran was "originally diagnosed as having a thyroid nodule back in Decemember 2003 when he presented with sore throat and some difficulty swallowing."  He was then activated into an Air Force unit for an electronic course and began complaining of fatigue and emotional "liability".  A biopsy showed a follicular adenoma versus a follicular carcinoma, and he was to be scheduled for VA follow-up.  It is also noted that review of records showed that the Veteran had been on BP (blood pressure) medication since December 2003.  Subsequent VA and private treatment records show ongoing treatment for hypertension and a thyroid disorder, including left hemithyroidectomy in July 2004 and right hemithyroidectomy in September 2009.  

An August 2006 report of private medical consultation lists diagnoses of hypothyroidism, hypertensive cardiovascular disease, chronic fatigue, skin allergies and other co-morbities.  The private physician stated that it was his "professional and medical opinion, within a reasonable degree of medical certainty, that [the Veteran's] condition is service connected beyond a doubt."  The physician stated that he had reviewed the Veteran's "biopsy reports and other pertinent information that the [Veteran] brought in with him."  

In an April 2008 statement, the Veteran noted that he served "over 19 years" and "was never diagnosed or excluded from duty for hypertension or hypothyroidism on any annual physical or any physical administered prior to or while serving on active duty."  He requested that VA consider "annual physicals of Army and Air Force - 19 years prior to this event that never documents [sic] hypertension or hypothyroidism."  

At the August 2009 hearing before the undersigned, the Veteran testified that hypertension and/or a thyroid disorder were not diagnosed until a period of ACDUTRA from March to April 2004, when he went to sick call.  He reported that he had undergone a physical examination in January 2004, 2 months prior to his period of ACDUTRA, and it found that he "was in perfect health."  The Veteran and his representative argued that hypertension and a thyroid disorder are not preexisting conditions; rather, it was claimed that these disabilities were initially diagnosed during, and are directly related to, the Veteran's period of ACDUTRA.  

A March 2010 VA hypertension examination report notes that the Veteran reported that hypertension was diagnosed in 2004 (the examiner was unable to find the month of such diagnosis on claims file review), had a history of benign essential hypertension and was on medications.  The examiner noted that pheochromocytoma and hyperaldosteronism had been ruled out as reasons for the Veteran's hypertension.  The diagnosis was essential hypertension.

A March 2010 VA thyroid examination report notes "the first mention of thyroid abnormality" was in December 2003 and "the diagnosis of hypothyroidism was made around December 2003 when he was found at least at that point to have nodules of the thyroid."  The diagnosis was post-surgical hypothyroidis on synthroid hormone replacement indefinite1y.  

Based on review of the claims file and interview and examination of the Veteran, the March 2010 examiner opined that "[the Veteran's] hypertension and thyroid problems did not stem from military duty.  He was basically a reservist and was not full time active duty at the time of these health problems.  He had his problems apparently come to light while he was on training duty after he had already started a workup before he went on training duty."  The examiner explained that he "did not see any evidence at all that his condition or conditions were aggravated at all by his training active duty period."  The examiner also considered the private medical statement in support of the Veteran's claim and noted that "the doctor did not give any explanation why or specify any specific medication information other than just writing the generic letter."

On VA hypertension examination in September 2011 it was noted that the Veteran was examined and his claims file was reviewed.  The examiner provided a diagnosis of essential hypertension and opined "I see no evidence that his hypertension was incurred or aggravated during military time."  

On September 2011 VA thyroid examination a diagnosis of thyroid nodules, noncancerous with thyroid resection currently on Synthroid hormone replacement was made.  The examiner stated:

After talking with the veteran, interviewing him and examining him now a couple of times and reading the C-files thoroughly, I have the opinion that he did not have military caused or aggravated thyroid problems.  His problems just happen to come to light while he was in the Reserves.  I also see no evidence that his hypothyroidism was aggravated by his brief training period.

In October 2011, the RO obtained a medical advisory opinion from a VA endocrinologist regarding the Veteran's thyroid disease.  After a close review of the Veteran's claims files, the examiner outlined a detailed medical history and opined:  

It is my opinon that the patient's current thyroid disorder was not incurred during his period of active duty in the window specified from March 2 to April 9, 2004.  The above narrative makes clear that his thyromegaly and thyroid nodule were detected respectively in 2001 and December of 2003 prior to his being sent for active-duty training.  

In addition, the disability was not increased in severity during the period of active duty.  In fact, the definitive recommendation for surgery was made by Dr. [F] during his period of active duty for the condition that had preexisted.  The patient subsequently underwent surgery in July of 2004, and his persistent pain and complaints of dysphagia, etc., are not related to his active duty.  It is also my opinion that the second surgery, namely the right hemithyroidectomy, was not indicated for any reason other than the patient's preference as noted even in the UPMC [University of Pittsburgh Medical Center] endocrinologist's note.

A July 2012 addendum (by the examiner who conducted the March 2010 and September 2011 VA hypertension and thyroid examinations) notes that, "[a]fter further evaluation and exhaustive record review it seemed that January 26, 2004, [the Veteran] was noted to have a blood pressure of 139/94 ... and was considered at that time to have essential hypertension.  So he was actually diagnosed with hypertension January 26, 2004, and it was not when he was active duty."  The examiner again noted that the Veteran "was found to have hypertension considered benign or essential type hypertension January 26, 2004.  Pheochromocytoma or other causes were ruled out as reasons for the htn [hypertension]."  The examiner opined "I have no evidence to say that his benign hypertension was aggravated or even increased in severity on training duty with the Air National Guard in 2004.  There is no evidence to show an increase in severity beyond the natural progression of the disease."  

Regarding the thyroid disorder, the examiner opined "[t]here is no evidence to show an increase in severity beyond a natural progression of his thyroid disorder while he was on active duty in 2004" and explained:  

[The Veteran's] lab results in 2003 were abnormal as far as thyroid function.  He had a thyroid ultrasound and biopsy done before the temporary active duty evolution of March 2, 2004 to April 9, 2004 on technical training.  He did not have the full test results back yet when he went on the temporary active duty orders.  While on training orders, in the tech school, he was found to have some hypothyroid symptoms and the military clinician was not sure if surgery for thyroid correction was needed or not, so to err on the side of caution the veteran's temporary active duty was halted and [he was] sent back home to get the follow up by his private doctors done.  He went on eventually to have a right thyroid lobe removed in the private sector and he did feel physically better after that.  

In August 2012, the Veteran submitted articles from medical journals regarding the effects of synthetic chemicals on thyroid function, the relationship between combat related posttraumatic stress disorder/psychological factors and thyroid hormone levels/thyroid gland function, and the effect of thyroid hormones on the gastrointestinal tract.  

Criteria

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  For the purpose of benefits administered by VA, the term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who is discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(24) defines the term "active military, naval, or air service" as including "active duty" and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty."  Thus, service connection may be granted for a disability which is the result of disease or injury incurred in or aggravated by active military service, which can include ACDUTRA.  38 U.S.C.A. §§ 101(24) , 1131.

Certain chronic diseases (among them hypertension) may be presumed to have been incurred or aggravated in service if manifested within a specified period of time (one year for hypertension) after discharge from active duty.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The chronic disease presumptions do not apply when the service in question was ACDUTRA or INACDUTRA (notably, the 90 day minimum service threshold is not met) . See 38 C.F.R. § 3.307;  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  A 10 percent rating under Diagnostic Code 7101 requires diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, the presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA (because it is generally not the practice in the military for there to be an examination for entry on such service).  

The fact that a claimant has established status as a Veteran for other periods of service (e.g., a prior period of active duty) does not obviate the need to establish that he is also a Veteran for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is based on that period of ACDUTRA or INACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

A layperson is generally not capable of opining on a matter requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Also, consistent with Nieves-Rodriguez, among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed, and whether or not and to what extent they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Analysis

The evidence does not show (nor is it alleged) that a thyroid disorder and hypertension were manifested during the Veteran's two periods of active duty ending in May 1984 and December 1988; that hypertension was diagnosed in the first year following his discharge; or that that the Veteran's thyroid disorder and hypertension are somehow otherwise related to those periods of service.  The Veteran argues that service connection for his thyroid disorder and hypertension is warranted because they were initially diagnosed during his period of ACDUTRA from March 2 to April 9, 2004 (or, alternatively, because they were aggravated by this period of ACDUTRA).

Competent (medical) evidence shows the Veteran's thyroid disability was first clinically noted on evaluation by endocrinology in 2001 (at VAPHS, see narrative summary in October 2011 endocrinology medical advisory opinion) and that his hypertension was noted to be an ongoing problem in January 2004 (on a VA Problem List).  Thus, both disabilities are clinically shown to have pre-existed his period of ACDUTRA which began in March 2004.  Accordingly, service connection for hypertension and a thyroid disorder on the basis that they were first manifested during a qualifying period of service and have persisted is not warranted.  Consequently, the analysis turns to whether or not the disabilities were aggravated by (increased in severity during ) his March/April 2004 period of ACDUTRA.  As is noted above, the presumptions of soundness/aggravation do not apply to periods of ACDUTRA.  

Whether or not a disability increased in severity during a specified period of time is based on an analysis of the disability before, during, and subsequent to such period of time.  Often it turns on a medical question (the significance of clinical findings noted).  In that regard the Board observes that hypertension and thyroid disorders are both insidious processes, the progression of which is beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans Court.)  There is no medical evidence in the record that the Veteran's hypertension and thyroid disabilities increased in severity beyond natural progression during his period of ACDUTRA.  As was noted by the examiner who conducted the March 2010 and September 2011 VA examinations and provided the July 2012 addendum (and opined that there was no evidence that the Veteran's hypertension or thyroid disorder was aggravated or increased in severity beyond the natural progression during his ACDUTRA in 2004), when the Veteran's thyroid problem came to the attention of providers during his ACDUTRA, "to err on the side of caution," the ACDUTRA "was halted and [he was] sent back home to get follow up" for the thyroid disorder.  Notably, he was in the midst of evaluation for his thyroid problem (which had included December 2003 ultrasound, January 2004 nuclear medicine study, and subsequent, apparently February 2004, biopsy) when he was called to ACDUTRA for training in March 2004.  An October 2011 consulting VA provider also opined that the Veteran's thyroid disorder did not increase in severity during his period of ACDUTRA.  These opinions are by medical professionals (who are competent to provide them), are supported by rationale, and are based on a review of the Veteran's claims file (and the March 2010 opinion reflects consideration of the August 2006 private medial opinion in support of the Veteran's claim).  The opinions point to a lack of evidence in the record of an increase in severity of the disabilities during the ACDUTRA period in question; there is no competent evidence to the contrary.  

The Board places little probative value on the August 2006 private medical opinion in support of the Veteran's claim (that the Veteran's "condition is service connected beyond a doubt") as it states a mere conclusion without any explanation of rationale (or reference to the record or to medical literature) that may be weighed in considering the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); see also Miller v. West, 11 Vet. App. 345, 348 (1998).

To the extent the Veteran offers lay assertions in an attempt to establish a medical finding of aggravation of his pre-existing hypertension and thyroid disabilities during his ACDUTRA, such assertions are bare self-serving statements of lay opinion.  They are unaccompanied by citation to factual data or to supporting medical literature, and have no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374, 1377 (Fed. Cir. 2007).  

Regarding the medical literature the Veteran has submitted (articles from medical journals discussing the effects of synthetic chemicals on thyroid function, nexus between PTSD and thyroid function, and the effects of thyroid hormones on the gastrointestinal tract), none of it is material to the case at hand.  None of the articles shows (or tends to show) that either of the disabilities at issue increased in severity during the period of ACDUTRA in question, as alleged (and as is necessary to substantiate the Veteran's claims).   

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that the appeal in these matters must be denied.


ORDER

Service connection for hypertension is denied.  

Service connection for a thyroid disorder is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


